Citation Nr: 1044158	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-11 132A	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970, 
from August 1972 to August 1976, and from May 1980 to November 
1990.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO denied the Veteran a 
TDIU.  In November 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2006, and later that month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).

In April 2009, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the RO/AMC 
continued to deny the claim (as reflected in a July 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection for sleep 
apnea syndrome (rated as 50 percent disabling); diabetes 
mellitus, type II (rated as 20 percent disabling); traumatic 
arthritis of the right elbow (rated as 10 percent disabling); 
peripheral neuropathy of the right upper extremity associated 
with diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the left upper extremity associated with 
diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the left lower extremity associated with 
diabetes mellitus, type II (rated as 10 percent disabling); 
hypertension (rated as 0 percent disabling); and, hiatal hernia 
(rated as 0 percent disabling); the combined rating for all of 
these service-connected disabilities is 80 percent.

3.  Pertinent to the December 2004 claim for increase, as of 
November 16, 2005, the Veteran's service-connected disabilities 
met the percentage requirements for award of a schedular TDIU; 
however, at no point pertinent to the current claim have the 
Veteran's service-connected disabilities, alone, been shown by 
competent evidence to prevent him from obtaining or retaining 
substantially gainful employment, and the Veteran has not fully 
cooperated with VA's efforts to obtain a medical opinion to 
directly address this point.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a May 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for a TDIU, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  An April 2006 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of the May 2005 and April 2006 letters, and 
opportunity for the Veteran to respond, the April 2007 and July 
2010 SSOCs reflect readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment and Social 
Security Administration records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.

The Board also finds that no additional RO action to further 
develop the record in connection with this claim is warranted.  
In this regard, it is noted that, in the April 2009 remand, the 
Board instructed that the Veteran be afforded a VA examination to 
obtain information as to the effect his service-connected 
disabilities have on his ability to work.  The Board advised the 
Veteran that, under 38 C.F.R. § 3.655(b), if he failed to report 
for examination without good cause, the claim on appeal would be 
denied.

The record reflects that, pursuant to the remand, a VA 
examination was scheduled on August 13, 2009, and the Veteran 
cancelled the examination by telephone on August 10, 2009, 
requesting that a new examination be scheduled in October.  
Thereafter, a VA examination was scheduled for August 18, 2009, 
and the Veteran failed to report to this examination.  On August 
31, 2009, the Veteran left a voicemail noting that the weather 
was too hot for him to report for his examinations.  The RO 
contacted the Veteran and instructed him to contact the RO when 
he was ready to be scheduled for an examination.  The Veteran 
never contacted the RO and has not requested a new examination at 
any time since his last cancellation.  Thus, the Board finds that 
RO has complied with the Board's instructions as to arranging for 
the Veteran to undergo further examination, to the extent 
possible, and that no further RO action in this regard is 
required.

The Board also points out that, because the Veteran failed to 
report to VA examination scheduled in connection with the claim 
for a TDIU (which is considered a claim for increase), as 
indicated in the prior remand, there is legal authority for VA to 
deny the claim as a matter of law.  See 38 C.F.R. § 3.655(b) 
(2010).  However, under the circumstances of this case-to 
include the fact that the Veteran timely cancelled his first 
examination and requested a new examination in October-the Board 
will, as the RO has done, adjudicate the claim on the basis of 
the current record.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, in exceptional cases, and pursuant specifically 
prescribed the procedures, for a Veteran who is unable to secure 
and follow a substantially gainful occupation (i.e. is 
unemployable) by reason of a service- connected disability, but 
who fails to meet the percentage requirement set forth in section 
4.16(a). 

In this case, service connection has been established for sleep 
apnea syndrome (rated as 50 percent disabling); diabetes 
mellitus, type II (rated as 20 percent disabling); traumatic 
arthritis of the right elbow (rated as 10 percent disabling); 
peripheral neuropathy of the right upper extremity associated 
with diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the left upper extremity associated with 
diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, type II (rated as 10 percent disabling); 
peripheral neuropathy of the left lower extremity associated with 
diabetes mellitus, type II (rated as 10 percent disabling); 
hypertension (rated as 0 percent disabling); and, hiatal hernia 
(rated as 0 percent disabling); the combined rating for all of 
these service-connected disabilities is 80 percent.

The Board points out that, pertinent to the December 2004 claim 
for a TDIU, the Veteran's service-connected disabilities have 
been rated at 70 percent or more from November 16, 2005 (i.e., 80 
percent).  Thus, as of November 16, 2005, the Veteran clearly met 
the minimum percentage requirements of 38 C.F.R. § 4.16(a) for 
award of a schedular TDIU.  The Board also notes that the 
Veteran's sleep apnea syndrome, alone, has been rated as 40 
percent disabling or more (i.e., 50 percent) or more for the 
entire period under consideration.  However, prior to November 
16, 2005, the Veteran's combined disability rating was 60 
percent.  That fact notwithstanding, in this case, as explained 
in more detail below, the record does not support a finding that 
his service-connected disabilities, alone, have rendered him 
unable to obtain or retain substantially gainful employment at 
any point pertinent to the December 2004 claim for a TDIU.  
Hence, the requirements for award of a TDIU, pursuant to either 
38 C.F.R. § 4.16(a) or 4.16(b), simply are not met.  

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

VA medical records reflect that the Veteran has been treated for 
numerous medical problems, to include morbid obesity, diabetes 
mellitus, type II, hypertension, depression, gastroesophageal 
reflux disease (GERD), sleep apnea, peripheral neuropathy of the 
bilateral upper and lower extremities, and cancer of the penis.

On his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), the Veteran indicated 
that he was employed as a glass sorter through June 2, 2004.

Information from the Veteran's employer, dated in March 2005, 
reflects that the Veteran worked as a forklift driver from August 
16, 1991 through June 8, 2004.  The Veteran's employment status 
was noted to be "still active."  The Veteran had lost no time 
during the 12 months preceding the last date of employment due to 
his disability(ies).

A July 2005 note submitted by the Veteran's employer reveals that 
the Veteran resigned via telephone on July 27, 2005, effective 
immediately.  Thus, the Veteran's employment was terminated on 
July 27, 2005.  A July 2005 letter from the Veteran's employer 
indicates that the Veteran was unable to return to work due to 
"medical reasons."  No further information was provided.

In October 2005, the Veteran's treating VA physician submitted a 
letter on the Veteran's behalf.  He noted that the Veteran had 
been treated at his VA Primary Care Clinic since August 2004 for 
morbid obesity, diabetes mellitus, hypertension, depression, 
GERD, sleep apnea, and cancer of the penis.  The Veteran was also 
being followed by the clinic and specialists, due to his heart 
attack and cancer of the penis.  At the present time, the Veteran 
faced treatment of cardiac disease as well as extensive surgery 
for penile cancer.  The physician noted that the Veteran's 
service-connected and nonservice-connected medical problems and 
the resultant disability precluded any kind of gainful 
employment.

Records from the Social Security Administration reflect that the 
Veteran was found to be disabled due to cancer of the penis and 
his morbid obesity.

As indicated above, the pertinent medical and other evidence in 
this case indicates that the Veteran's service-connected and 
nonservice-connected disabilities render him unemployable.  
However, this evidence does not indicate that the Veteran's 
service-connected disabilities, alone, preclude substantially 
gainful employment.  

Because the record did not contain a medical opinion addressing 
the impact of the Veteran's service-connected disabilities, 
individually or in concert, on his ability to obtain or retain 
substantially gainful employment, the claim was remanded for an 
examination and opinion.  As discussed in detail above, the 
Veteran cancelled two examinations due to the weather and failed 
to reschedule the examinations, as instructed by the RO.  Hence, 
while the requested examination and opinion could possibly have 
yielded evidence favorable to the Veteran's claim, he has not 
fully cooperated in VA's efforts to obtain such evidence.  The 
Board points out that, in order for VA to process claims, 
individuals applying for VA benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to 
assist is not always a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).
 
Accordingly, at present, there is no competent opinion that the 
Veteran is, in fact, rendered unable to obtain or retain 
substantially gainful employment due to his service-connected 
disabilities, and neither the Veteran nor his representative has 
presented or identified such an opinion  Furthermore, to whatever 
extent the Veteran and his representative attempt to establish 
the Veteran's entitlement to a TDIU on the basis of lay 
assertions alone, the Board emphasizes that neither the Veteran 
nor his representative is shown to possess expertise in medical 
or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997)).  
Hence, the lay assertions in this regard have no probative value.  

As such, the Board must conclude that the criteria for assignment 
of a TDIU are not met.  While the record reflects that the 
Veteran is not employed (as he resigned from his job), the 
competent, probative evidence simply does not support a finding 
that the Veteran's service connected disabilities, alone-without 
consideration of his age and his nonservice-connected 
disabilities, including morbid obesity, depression, GERD, and 
cancer of the penis-are of sufficient severity to produce 
unemployability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


